Citation Nr: 0528641	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  01-01 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for the veteran's left (major) gamekeeper's thumb.  

2.  Entitlement to an initial compensable disability 
evaluation for the veteran's left ankle sprain residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1979 to February 
1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Newark, New Jersey, Regional Office (RO) which, in pertinent 
part, granted service connection for both left (major) 
gamekeeper's thumb and left ankle sprain residuals and 
assigned noncompensable evaluations for those disabilities.  
In February 2003, the veteran was afforded a hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO.  
In October 2003, the Board remanded the claims to the RO for 
additional action.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected left 
thumb and left ankle disabilities.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as entitlement to initial 
compensable evaluations for the veteran's left (major) 
gamekeeper's thumb and left ankle sprain residuals.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

For the reasons and bases addressed below, 10 percent 
disability evaluations for both the veteran's left (major) 
gamekeeper's thumb and his left ankle fracture residuals are 
GRANTED.  

FINDINGS OF FACT

1.  The veteran's left (major) gamekeeper's thumb injury has 
been shown to be productive of no more than chronic pain on 
use of the left hand; a full range of motion of the thumb; 
and radiological findings consistent with left first 
metacarpophalangeal joint traumatic changes.  

2.  The version of 38 C.F.R. § 4.71a, in effect prior to 
August 26, 2002, is more favorable to the veteran's claim for 
an initial compensable evaluation for his left (major) 
gamekeeper's thumb than the amended version of the 
regulation.  

3.  The veteran's left ankle sprain residuals have been shown 
to be productive of no more than moderate joint limitation of 
motion due to pain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for the 
veteran's left (major) gamekeeper's thumb have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 4.59 
(2005).  

2.  The criteria for an initial 10 percent evaluation for the 
veteran's left ankle sprain residuals have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims, the Board 
observes that the RO issued VCAA notices to the veteran in 
July 2001 and February 2004 which informed him of the 
evidence needed to support his claims; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claims.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded hearings before both a VA hearing officer and the 
undersigned Acting Veterans Law Judge.  The hearing 
transcripts are of record.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  Therefore, the Board finds 
that the VA has satisfied its duty to notify and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2205).  Given the favorable resolution above, the Board 
finds that appellate review of the veteran's claims would not 
constitute prejudicial error.  


II.  Left (Major) Gamekeeper's Thumb

A.  Historical Review

The veteran's service medical records indicate that he was 
left-handed; injured his left thumb in 1981; and experienced 
chronic left thumb pain which impaired his ability to hold 
things.  He was diagnosed with left gamekeeper's thumb.  The 
report of an August 1999 VA examination for compensation 
purposes states that the veteran was diagnosed with left 
gamekeeper's thumb.  In January 2000, the RO established 
service connection for left (major) gamekeeper's thumb and 
assigned a noncompensable evaluation for that disability.  

B.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Prior to August 26, 
2002, favorable ankylosis of the thumb of either upper 
extremity warranted a 10 percent evaluation.  A 20 percent 
evaluation required unfavorable ankylosis of the thumb of 
either upper extremity.  Extremely unfavorable ankylosis was 
to be evaluated as amputation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5152 (2002).  Ankylosis was 
considered to be favorable when the tip of the digit could be 
flexed to within 2 inches (5.1 centimeters) of the median 
transverse fold of the palm.  It was unfavorable when it 
precluded such motion.  Ankylosis was considered to be 
extremely unfavorable when all of the joints of the digit 
were in extension or extreme flexion or when there was 
rotation and angulation of the bones.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (2002).  A 20 percent evaluation was 
warranted for amputation of the thumb of the major upper 
extremity if the point of amputation was at the distal joint 
or through the distal phalanx.  A 30 percent evaluation 
required amputation at the metacarpophalangeal joint or 
through the proximal phalanx.  A 40 percent evaluation 
required amputation with metacarpal resection.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5152 (2002).  

On August 26, 2002, the Secretary of VA amended the portions 
of the Schedule For Rating Disabilities applicable to finger 
disabilities including gamekeeper's thumb.  Under the amended 
rating schedule, limitation of motion of the thumb of the 
major upper extremity with a gap less than one inch (2.5 
centimeters) between the thumb pad and the fingers with the 
thumb attempting to oppose the fingers warrants assignment of 
a noncompensable evaluation.  A 10 percent evaluation 
requires a gap of one to two inches (2.5 to 5.1 centimeters) 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  A 20 percent evaluation 
requires a gap of more than two inches (5.1 centimeters) 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228 (2005).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2005).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2005), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).  

The Board finds that the provisions of 38 C.F.R. § 4.71a 
(2002) to be more favorable to the veteran as they require 
less specific symptoms than the amended version of 38 C.F.R. 
§ 4.71a.  Therefore, the Board will review the veteran's 
entitlement to an initial compensable evaluation under 38 
C.F.R. § 4.71a, Diagnostic Codes 5152, 5224 (2002).  
VAOPGPREC 3-2000 (Apr. 10, 2000).  

At the August 1999 VA examination for compensation purposes, 
the veteran complained of medial left thumb pain over the 
metacarpophalangeal joint.  On examination of the left thumb, 
the veteran exhibited metacarpophalangeal joint tenderness 
and a "normal" range of motion.  Contemporaneous X-ray 
studies of the left thumb were reported to reveal slight 
irregularity of the proximal phalanx and a very small bony 
fragment near the irregularity.  

In his March 2000 notice of disagreement, the veteran 
conveyed that his left thumb disability was exacerbated by 
activities such as using a fork or writing.  At an April 2001 
hearing before a VA hearing officer, the veteran testified 
that he experienced frequent left hand pain and swelling.  
His left thumb symptoms significantly impaired his vocational 
activities such as writing.  The veteran indicated that he 
had altered the way that he held a pen or pencil due to his 
left thumb pain.  

At a July 2001 VA examination for compensation purposes, the 
veteran complained of easy left hand fatiguability and an 
inability to do fine work due to his left thumb disability.  
On examination of the left thumb, the veteran exhibited a 
full range of motion and a 5/5 grip strength.  The veteran 
was diagnosed with left first metacarpophalangeal joint 
traumatic changes consistent with a ligamentous injury.

At the February 2003 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that his left thumb 
pain significantly affected his vocational and physical 
pursuits.  He had altered his manner of writing and typing in 
an attempt to lessen his left thumb pain and swelling.  

At the December 2004 VA examination for compensation 
purposes, the veteran complained of chronic left thumb pain 
and occasional swelling.  On examination of the left thumb, 
the veteran exhibited a full range of motion of the digit and 
left first metacarpophalangeal joint tenderness on palpation.  
Contemporaneous X-ray studies of the left thumb were reported 
to reveal no findings consistent with acute fracture or 
dislocation.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's left (major) thumb has been shown to 
be manifested by a full range of motion of the joint on 
repeated evaluation; chronic pain associated with use of the 
left hand; and radiological evidence of left first 
metacarpophalangeal joint traumatic changes consistent with a 
ligamentous injury.  Such findings merit assignment of a 
compensable evaluation under the provisions of 38 C.F.R. 
§ 4.59 (2005) and 38 C.F.R. § 4.71a, Diagnostic Code 5224 
(2002).  The veteran has not advanced that he is unable to 
bring the tip of his thumb within 2 inches (5.1 centimeters) 
of the median transverse fold of the palm.  In the absence of 
actual or functional impair of the left thumb consistent with 
unfavorable ankylosis of the digit, the Board finds that an 
initial 10 percent evaluation and no more is warranted for 
the veteran's left (major) gamekeeper's thumb.  

III.  Left Ankle Sprain Residuals

A.  Historical Review

The veteran's service medical records indicate that he 
sustained a left ankle injury when he stepped in a hole.  The 
report of the August 1999 VA examination for compensation 
purposes notes that the veteran was diagnosed with left ankle 
sprain residuals.  In January 2000, the RO established 
service connection for left ankle sprain residuals and 
assigned a noncompensable evaluation for that disability.  

B.  Increased Evaluation

Moderate limitation of motion of either ankle warrants a 10 
percent disability evaluation.  A 20 percent disability 
evaluation requires marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2005).  The average normal 
range of motion of the ankle is dorsiflexion from 0 to 20 
degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. 
§ 4.71 (2005).  

At the August 1999 VA examination for compensation purposes, 
the veteran complained of left ankle pain and periodic 
swelling.  He reported that his symptoms were exacerbated by 
going up and down hills.  On examination of the left ankle, 
the exhibited active and passive ranges of motion of 
dorsiflexion to 15 degrees, plantar flexion to 45 degrees, 
inversion to 15 degrees, and eversion to 25 degrees; 
tenderness below the external malleolus; and slight swelling.  
The veteran was diagnosed with left ankle sprain residuals.  

In his March 2000 notice of disagreement, the veteran 
indicated that he walked with a limp and had difficulty going 
up and down hills.  His left ankle symptomatology was most 
severe in the morning.  

At the April 2001 hearing before a VA hearing officer, the 
veteran testified that he had chronic left ankle pain and the 
joint was stiff in the morning.  He stated that he walked 
with a limp and had fallen on occasion due to his left ankle 
giving way.  

At the July 2001 VA examination for compensation purposes, 
the veteran complained of chronic left ankle pain and 
stiffness.  On examination of the left ankle, the veteran 
exhibited a full range of motion with no pain, swelling, 
increased heat, or erythema.  The VA examiner commented that 
"no significant radiographic or clinical pathology found on 
examination of the left ankle."  

At the February 2003 hearing before the undersigned Acting 
Veterans Law Judge, the veteran stated that he experienced 
chronic left ankle pain and discomfort.  He testified that he 
had difficulty with using the stairs and walking over objects 
in his path.  He occasionally limped due to his left ankle 
impairment.  
At the December 2004 VA examination for compensation 
purposes, the veteran complained of chronic left ankle pain 
and recurrent sprains.  The examiner observed a normal and 
non-antalgic gait; a left ankle range of motion of 
dorsiflexion to 10 degrees and plantar flexion to 40 degrees; 
and mild pain on palpation of the joint.  The VA physician 
commented that the veteran's left ankle limitation of motion 
was due to pain.  

The veteran asserts that his left ankle disability is 
manifested by chronic joint pain which impaired his ability 
to walk and to use the stairs.  At the most recent VA 
evaluation of record, the veteran's left ankle sprain 
residuals were shown to be manifested by moderate joint 
limitation of motion due to pain.   Such findings warrant 
assignment of a compensable evaluation under the provisions 
of 38 C.F.R. §§ 4.59, 4.74a, Diagnostic Code 5271 (2005).  In 
the absence of evidence of either actual or functional marked 
left ankle limitation of motion, the Board concludes that an 
initial 10 percent evaluation and no more is warranted for 
the veteran's left ankle sprain residuals.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2005).  


ORDER

An initial 10 percent evaluation for the veteran's left 
(major) gamekeeper's thumb is GRANTED subject to the laws and 
regulations governing the award of monetary benefits.  

An initial 10 percent evaluation for the veteran's left ankle 
sprain residuals is GRANTED subject to the laws and 
regulations governing the award of monetary benefits.  



	                        
____________________________________________
	J. T. Hutcheson
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


